         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                       )
                                                    )
                           v.                       )      DOCKET NO.: 18-CR-10243-NMG
                                                    )
     QUANTAE ELMORE                                 )
                                                    )


                                 SENTENCING MEMORANDUM


       Quantae Elmore accepted responsibility and pled guilty pursuant to a Superseding

Information charging felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§922(g)(1). After acceptance of responsibility, the total offense level is 12. He is only 22 years

old. A fair sentence for Mr. Elmore will balance some period of incarceration with rehabilitation

through the services of the United States Probation office. Mr. Elmore, and the community, will

benefit greatly from the programming and services Mr. Elmore can become involved in while on

supervised release in this case.

       Quantae reflects on his conduct:

       “When I make bad decisions like carrying a firearm, it has an effect on more than just
       me. It affects the community. It affects my family, the people I love, like my wife and
       kids. There are so many risks that come with it. You risk getting arrested, and missing out
       on time with your loved ones. But most of all you risk the chance of people getting hurt
       and taken away from their family forever. Fortunately, no one was hurt in my situation.
       But I can think of countless situations where someone close to me has been hurt or killed
       by gun violence, or arrested for carrying a firearm. It is not worth it. It’s not worth the
       heartache or the stress that people have to go through on both sides.” Exhibit A, Letter
       from Mr. Elmore to the Court.


       Based on a fair balancing of the statutory 18 U.S.C. §3553(a) factors in this case, a

sentence of 18 months is warranted. The government’s calculation results in an advisory
                                                                                                     1
          Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 2 of 9



guideline range of 30-37 months, based primarily on the inclusion of points from juvenile

matters (8 additional points). Without inclusion of juvenile history, the advisory guideline range

is 21-27 months. Mr. Elmore additionally faces an unusual situation regarding credit for time in

custody, because he was transferred out of federal custody and into state custody to resolve a

state probation matter, discussed in more detail below. Due to this transfer of custody, he will not

receive credit for an additional 8 months that elapsed since his arrest in this case, even though

those 8 months were spent behind bars as this case was pending. For all of these reasons, a

sentence of 18 months is sufficient, but not greater than necessary, to achieve the sentencing

goals.


         I.     Background, History, and Characteristics, Nature and Circumstances

         Quantae Elmore had an unsteady start to his life, due to the circumstances of his family,

health, and neighborhood. His mother, Mickalean Owens, was adopted because her own mother

was addicted to crack cocaine. Ms. Owens and her foster mother did their best to raise Quantae

in a loving household. Quantae’s father suffered from schizophrenia. Later, he became addicted

to crack. These circumstances resulted in a chaotic environment for a young child to develop.

When Quantae was only two years old, doctors diagnosed him generically as having an

emotional disorder. Mental professionals administered a battery of tests and prescribed

medication based on speculation of bipolar disorder, a diagnosis that later proved incorrect.

Quantae was administered a frenetic cycle of medications due to the incorrect diagnosis. In 2012,

when Quantae was 14-years old, the Boston Public Schools administered a psychological report

reflecting a proper diagnosis of ADHD and depression. After that point, adjustments were made

in the school system and through his doctors so that Quantae received the help he needed.

                                                                                                     2
          Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 3 of 9



       Despite the progress he was making and after witnessing Quantae getting mugged one

day after school, Quantae’s mother sent him to Providence, Rhode Island, to live with his uncle.

He was finished 8th grade and started at Hope High School. He made the football team. Just as

Quantae was beginning to flourish in newfound stability, life took another unexpected and

difficult turn. One afternoon after football practice, Quantae lay down for a nap. He woke to a

nightmarish scene. His uncle’s house was burning down. Quantae remembers standing alongside

his uncle as they watched their home burn to the ground. All of Quantae’s possessions burned in

the fire. The two had to rely on the Red Cross who gave them money for clothes. At only 14

years old, and with no place to stay in Providence, Quantae had no choice but to return to

Boston.

       Back in Boston, Quantae continued to grow up near the Orchard Park housing

development, an area with a high rate of gang activity. Many individuals in this neighborhood

belong to a gang or personally know gang members. Quantae has also has been a direct victim of

violence from people involved in gang activity. Five months prior to his arrest in this case,

Quantae attempted to go celebrate his 21st birthday in downtown Boston. A simple night of

celebration ended with Quantae getting kicked in the mouth and having his jaw wired shut at

Boston Medical Center.

       Quantae reflects on growing up in a neighborhood with frequent gang violence in his

neighborhood. He adamantly denies that he is a member of any gang.

       “…I am not part of a gang. I do know gang members but as far as being affiliated,
       I’m not. I grew up in Boston where there are a number of street gangs (rivals as
       well as allies) I am friends with a lot of young men who are affiliated with different
       gangs including VNF and Orchard Park. Gangs in Boston are everywhere so if you
       are from the inner city, it is hard not to at some point or another be friends with at
       least one person from a gang. In my situation, I have close family and friends who

                                                                                                   3
         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 4 of 9



       are from the neighborhood where I grew up. I often find myself hanging around
       them because it’s what I’m familiar with. I understand that I am labeled as a VNF
       gang members according to the BPD Gang Data base, because I have been FIO’d
       with known gang members or arrested around them. But those are vague judgments.
       Anyone can be FIO’d or arrested with the next person and that doesn’t necessarily
       mean that they are gang affiliated. No one should be profiled in such a way. A big
       reason why I do not gang bang is because I have lost so many friends to street
       violence. So many people dead because of nothing and that’s not what I want for
       myself. I have a future and I would like to prosper. Although I know gang members,
       people in the street know that I am not gang affiliated.” Exhibit A.


       Strikingly, Quantae attended eleven different schools between kindergarten and 12th

Grade. His mother worked through the Individualized Education Program (IEP) process so that

he could find a school that best addressed his needs. Quantae’s school grades languished until the

right combination of individualized help and appropriate environment demonstrated that he

could succeed. Boston Public School and DYS intervention resonated with Quantae; he did quite

well academically at Excel High School. In 2015, he graduated. See Exhibit B. Quantae’s

success at Excel High School and achievement of a high school diploma despite his challenges is

a testament to his ability to work hard and reap the benefits of a tailored, intense support

program. In a similar way, Quantae will benefit from the structure of supervised release through

the United States Probation Office. Quantae understands that his life has veered off course and

wants to get back on track. He is polite, friendly, and respectful by nature. He listens well and

follows instructions.

       The facts of this case are straightforward, and Mr. Elmore takes full responsibility for his

conduct in this case. Mr. Elmore was approached by law enforcement on May 4, 2018 while they

were investigating other, unrelated events. He was subject to a pat-frisk and a firearm was

recovered. Mr. Elmore has prior convictions that make it illegal for him to possess a firearm or


                                                                                                    4
         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 5 of 9



ammunition of any kind.

        18 U.S.C. § 3553(a) requires consideration of his history and characteristics when

arriving at a just sentence. Quantae’s background includes a multitude of circumstances that no

individual should be expected to overcome on their own: poverty, disability, excessive school

transfers, drug-addicted and mentally-ill family members, and a gang-heavy neighborhood. Here,

some period of incarceration is appropriate, but it must also be balanced with carefully tailored

conditions on supervision.

        “A part of the reason why I am sitting here today is because of me making poor
        decisions. I’ve learned that there are a bunch of positive things that can keep me from
        making those decisions. Such as working. I have also learned that sometimes you must
        sacrifice some of the things/people you are accustomed to in order to be comfortable and
        live a better life. I will start with the people I chose to hang around in the past. People and
        places are two things that contribute to my tendency to make poor choices.”

        An appropriate sentence will place emphasis on rehabilitation through supervised release

in the community.

        II.     Guidelines and Fair Sentence

        An appropriate sentence in this case will take into account the guidelines as well as the

statutory factors. As this Court knows, the Sentencing Guidelines no longer bind the Court.

United States v. Booker, 125 S.Ct. 738 (2005). Instead, under 18 U.S.C. § 3553(a), the Court

should impose a sentence that is “sufficient but not greater than necessary” to achieve the four

purposes of sentencing set forth in Section 3553(a)(2). The First Circuit elaborated on the

meaning and breadth of the so-called parsimony principle in United States v. Yonathan

Rodriguez, 527 F.3d 221 (1st Cir. 2008). In Rodriguez, the First Circuit stressed that the

Supreme Court ruling in Kimbrough requires a “more holistic inquiry” and that “section 3553(a)

is more than a laundry list of discrete sentencing factors; it is, rather, a tapestry of factors,

                                                                                                     5
         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 6 of 9



through which runs the thread of an overarching principle.” Id. at 228. That overarching

principle is to “impose a sentence sufficient but not greater than necessary.” Id. In reaching a

decision on what constitutes an appropriate sentence, the district court should “consider all the

relevant factors” and “construct a sentence that is minimally sufficient to achieve the broad goals

of sentencing.” Id. (emphasis added).

       A. Guidelines

       Mr. Elmore agrees with the PSR calculation regarding total offense level of 12 following

acceptance of responsibility. PSR ¶ 21, 29. While the offense level (12) is straightforward, Mr.

Elmore’s criminal history category is less simple. Mr. Elmore maintains his objection to the

addition of eight criminal history points deriving from juvenile cases when Mr. Elmore was 16

and 17 years old. See ¶ 33-37. The existence of these juvenile convictions, and the sentences

imposed for them, is derived from an automated records search. The PSR acknowledges that the

information contained in these paragraphs is not derived from court records. Instead, the

information comes from automated records queries, which the defendant objects to as being

unreliable for the purpose of establishing conviction and length of sentence. The government

bears the burden of establishing the fact of a conviction by a preponderance of the evidence.

United States v. Bryant, 571 F.3d 147, 153 (1st Cir. 2009) (citing United States v. McKenzie, 539

F.3d 15, 18-19 (1st Cir. 2008)). When a defendant disputes the fact of a prior conviction, hearsay

evidence relied on by the government must bear “sufficient indicia of reliability.” USSG §

6A1.3; Bryant, supra at 155 (citing United States v. Brown, 510 F.3d 57, 75 (1st Cir. 2007). If

criminal records were sufficient for establishing convictions, there would be no need to go

through the time-consuming process of ordering and reviewing records from courts all around


                                                                                                    6
         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 7 of 9



the Commonwealth and the country. Court records are preferable precisely because criminal

records are not sufficiently reliable. Non-judicial records such as criminal records are not entitled

to the same presumption of reliability that is afforded to court records. Bryant at 155. Because

there is insufficient information to reliably establish convictions, these cases should not receive

criminal history points.

       Relying on this kind of secondary source of information is impermissible for sentencing

enhancements under Shepard v. United States, 544 U.S. 13 (2005). Similarly, this court should

not attribute criminal history points based on an automated records query over the objection of

the defense. A “prior sentence” must result from an adjudication of guilt by guilty plea, trial, or

plea of nolo contendere. USSG § 4A1.2(a)(1). Similarly, a diversionary disposition is only

counted if it results from a finding or admission of guilt, or a plea of nolo contendere. USSG §

4A1.2(f).

       Absent inclusion of juvenile criminal history points, Mr. Elmore has a total of 6 criminal

history points from convictions, rather than 14. Mr. Elmore was on state probation at the time of

the offense, so an additional 2 levels is warranted. PSR ¶42. Without inclusion of juvenile

history, Mr. Elmore would be in Criminal History Category IV, with 8 points. The advisory

Guideline Range would then be 21-27 months, rather than 30-37 months.



       B. Credit For Time Served

       State authorities arrested Mr. Elmore on May 4, 2018 for the conduct in this case, and he

was detained in state custody. On July 6, 2018 (approximately 2 months later), he was

transferred to the custody of the U.S. Marshal and appeared in Federal Court. On July 9, 2018,


                                                                                                      7
         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 8 of 9



the government moved for release from state custody “to permit State Court Probation

revocation matter to proceed, for issuance of detainer and order of detention pursuant to U.S. v.

King.” See Dkt. 12. Mr. Elmore filed an Opposition to the government’s motion. Docket 14.

Over objection of the defendant (who wished to remain in federal custody), the Court ruled to

release Mr. Elmore into state custody to permit the state probation matter to proceed. Dkt. 17. O

July 13, 2019, he was released to state custody.

       Mr. Elmore remained in state custody until March 20, 2019, when he was sentenced on

the probation revocation. On that date, the sentence imposed by the state court on the probation

revocation was “18 months, deemed served.” He had in actuality sat in state custody for

approximately 8 months, since mid-July of 2018. On March 20, 2019, Mr. Elmore returned to

federal custody, where he remains to this date. By these calculations, Mr. Elmore has to date 7

months of federal credit, despite being in continuous custody since May 4, 2018 (almost 18 total

months). Another consequence of the transfer to state custody was an increase in Mr. Elmore’s

criminal history points (2 points to 3 points). PSR ¶ 40.

       The United States Guidelines provides some guidance to this situation. See USSG

§5G1.3. Mr. Elmore will not receive any credit by the Bureau of Prison from the time spent in

state custody following his arrest in this case. The principles of §5G1.3(b)(1) provide a

framework for this court to adjust the present sentence to allow for some period to run

concurrently to the state time already served, in this uncommon situation. A fair sentence in this

federal case will include at least some credit for time in custody dating back to May 4, 2018. To

ensure proper credit, this Court should determine sentence, then adjust for the period of time Mr.

Elmore was in state custody on related charges.


                                                                                                     8
         Case 1:18-cr-10243-NMG Document 113 Filed 10/30/19 Page 9 of 9



       C. Rehabilitation

       Participation in programming like Interactive Journaling will be especially helpful as he

begins the rehabilitative part of his sentence. The probation office will also provide guidance

regarding continued mental health counseling and securing employment outside the

neighborhood where he grew up. Mr. Elmore would be able to receive the mental health care he

needs as well as learn how to obtain stable employment outside of Roxbury and away from the

susceptible environment of his youth.

       III.    Conclusion

       Based on the 3553(a) factors discussed above, a sentence of 18 months, followed by 3

years of supervised release, is appropriate.


                                                      Respectfully submitted,

                                                      /s/ Cara McNamara
                                                      Cara McNamara
                                                      AK Bar No. 0511088
                                                      Federal Defender Office
                                                      51 Sleeper St., 5th Floor
                                                      Boston, MA 02210
                                                      Tel: 617-223-8061

October 25, 2019

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants on October 25,
2019.
                                                        /s/ Cara McNamara
                                                        Cara McNamara




                                                                                                   9
